                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

MICHAEL LUSINGER                                                                 PLAINTIFF

V.                                     No. 5:19CV00325-JM

DREW COUNTY DETENTION CENTER                                                   DEFENDANT


                                           JUDGMENT

       Consistent with the Order entered separately today, this case is dismissed without

prejudice. All relief sought is denied, and the case is closed.

       DATED this 18th day of December, 2019.


                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE
